DETAILED ACTION
This Office action is a response to Preliminary Amendment of an Application No. 17/361,093 filed on 02/28/2022 in which claim 1 is cancelled and new claims 2-21 are added. Accordingly, claims 2-21 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 06/28/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 04/01/2022.

Claim Objections
Claims 2, 9 and 18 are objected to because of the following informalities:
Claim 2 recites “a CUPS session” in line 5 while claim 2 recites “a control and user plane separation (CUPS) session” in line 3-4 as well. In claim 2, line 5, the second occurrence of “a CUPS session” seems to refer back to previously recited. If it is true, it is suggested to change “a CUPS session” in line 5 to ---the CUPS session--- assuming both limitations are the same.
Claim 9 recites “control plane node” in line 6 while claim 9 recites “the control plane node” in line 2 as well. In claim 9, line 6, the second occurrence of “control plane node” seems to refer back to previously recited. If it is true, it is suggested to change “control plane node” in line 6 to ---the control plane node--- assuming both limitations are the same.
Claim 18 recites “a CUPS session” in line 6 while claim 18 recites “a control and user plane separation (CUPS) session” in line 3-4 as well. In claim 18, line 6, the second occurrence of “a CUPS session” seems to refer back to previously recited. If it is true, it is suggested to change “a CUPS session” in line 5 to ---the CUPS session--- assuming both limitations are the same.
Claim 18 recites “control plane node” in line 7 while claim 18 recites “a control plane node” in line 2 as well. In claim 18, line 7, the second occurrence of “control plane node” seems to refer back to previously recited. If it is true, it is suggested to change “control plane node” in line 6 to ---the control plane node--- assuming both limitations are the same.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-5, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (US 2017/0142762 A1) hereinafter “Kedalagudde” in view of Zhu (WO 2017/076088 A1) hereinafter “Zhu”. The English-translated document of Zhu is used for the purpose of mapping in this Office action (see attached PTO-892).

Regarding claims 2 and 11, Kedalagudde discloses Claim 1 of a method and Claim 11 of a system comprising: a control plane node of a networked system (see FIG. 1; see ¶ [0029]); and a non-transitory computer-readable storage medium having instructions stored thereon to cause a processor (see FIG. 11; see ¶ [0102], programmed memory coupled with one or more processing devices), comprising:
receiving, by a control plane node of a networked system, a session request for a first device (see FIG. 8; see ¶ [0063] [0081], SGW-C receives a Create Session Request for UE attachment process);
determining, by the control plane node, that a control and user plane separation (CUPS) session is to be established based on the session request and one CUPS enablement criteria (see FIG. 8; see ¶ [0063], UE attachment process in which user plane and control plane functions of the SGW and/or the PGW are separated).
Although Kedalagudde discloses the SGW-C may then send a message to the SGW-U (see ¶ [0081]), but does not explicitly disclose selecting a user plane node.
However, Zhu discloses based on determining that a CUPS session is to be established (see Page 2, lines 54-55, the SGW-U/user plane and SGW-C/control plane are separated), selecting a user plane node from a plurality of user plane nodes of the network system (see Page 11, lines 418, the SGW-C/control plane selects a suitable SGW-U for the user from the list of SGW-Us); and
establishing a user plane session by assigning user plane functionality to the user plane node to process the session request for the first device (see Page 11, lines 426-428, SGW-C sends a user plane tunnel resource allocation request message to allocate GTP-U tunnel information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide selecting a user plane node as taught by Zhu, in the system of Kedalagudde, so that it would provide to improve the management of the control plane and forwarding plane of the serving gateway (Zhu: see Page 5, lines 165-166).

Regarding claims 3 and 16, the combined system of Kedalagudde and Zhu discloses wherein the user plane node comprises a user plane serving gateway (SGW-U) (Kedalagudde: see FIG. 1; see ¶ [0031], SGW-U and Zhu: Page 2, line 53, SGW-U).

Regarding claims 4 and 14, the combined system of Kedalagudde and Zhu discloses wherein the control plane node comprises a control plane serving gateway (SGW-C) (Kedalagudde: see FIG. 1; see ¶ [0029], SGW-C and Zhu: Page 2, line 54, SGW-C).

Regarding claims 5 and 12, the combined system of Kedalagudde and Zhu discloses wherein the one CUPS enablement criteria comprise load information of user plane nodes in the networked system (Zhu: Page 3, line 86-87, the service type and the weight value of the capacity information of the SGW-U).

Regarding claims 15, the combined system of Kedalagudde and Zhu discloses wherein the control plane node comprises a control plane module having one of a SGW-C (Kedalagudde: see FIG. 1; see ¶ [0030], SGW control plane circuitry and Zhu: Page 2, line 54, SGW-C).

Regarding claims 17, the combined system of Kedalagudde and Zhu discloses wherein the user plane node comprises a user plane module having one of a SGW-U (Kedalagudde: see FIG. 1, SGWC-152; see ¶ [0037], SGW user plane circuitry and Zhu: Page 2, line 54, SGW-C).

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Zhu further in view of Peng et al. (WO 2018/086674 A1) hereinafter “Peng”. 

Regarding claims 6 and 13, the combined system of Kedalagudde and Zhu discloses wherein selecting the user plane node from the plurality of user plane node comprises (Zhu: see Page 11, lines 418, the SGW-C/control plane selects a suitable SGW-U for the user from the list of SGW-Us), but does not explicitly disclose measured latency values.
However, Peng discloses determining, for each user plane node in the plurality of user plane nodes, a dynamic information score based on a plurality of measured latency values (see Page 8, lines 21, enable dynamic UP-related selection; see Page 12, lines 15-18, UPF requirements can be driven by Quality of Service (QoS) e.g., latency); and
identifying the user plane node based on the dynamic information score (see Page 8, lines 21, enable dynamic UP-related selection; see Page 8, lines 35-37, select a subset of a plurality of user plane functions in response to a user plane function selection event and a user plane function enforcement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide measured latency values as taught by Peng, in the combined system of Kedalagudde and Zhu, so that it would provide to enable a dynamic selection of user plane functions (Peng: see Page 2, lines 13-14).

Regarding claim 7, the combined system of Kedalagudde, Zhu and Peng discloses wherein the plurality of measured latency values is stored in a static information database associated with a control plane node (Peng: see Page 4, lines 16-20; see Page 14, lines 22-29, UPF info collector collecting information from the user database/HSS).

Regarding claim 8, the combined system of Kedalagudde, Zhu and Peng discloses selecting the user plane node from the plurality of user plane node is based on:
identifying a set of user plane nodes within the networked system (Peng: see Page 8, lines 35-37, a subset of a plurality of user plane functions); and
selecting the plurality of user planes nodes as a subset of the set of user plane nodes based on comparing static information stored in the static information database with at least one static selection criteria (Peng: see Page 18, lines 17-36, dynamically UP-related selection; see Page 8, lines 35-37, select a subset of a plurality of user plane functions in response to a user plane function selection event and a user plane function enforcement).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Zhu further in view of Nie et al. (US 2020/0244557 A1) hereinafter “Nie”. 

Regarding claim 9, the combined system of Kedalagudde and Zhu discloses further comprising:
receiving, by the control plane node, an additional request for the first device (see FIG. 9; see ¶ [0087], SGW-C receives a Create Session Request for UE attachment process);
The combined system of Kedalagudde and Zhu does not explicitly disclose a CUPS session is not to be established.
However, Nie discloses determining, by the control plane node, that a CUPS session is not to be established based on the additional session request and the one CUPS enablement criteria (see ¶ [0114], functions of the control plane and the user plane may be implemented in a same network element/integrated in the PGW network element); and
based on determining that a CUPS session is not to be established, performing user plane functions by processing the additional session request for the first device by control plane node (see ¶ [0114], functions of the control plane and the user plane may be implemented in a same network element/integrated in the PGW network element or a mobility management entity (MME) corresponds to the control plane network element and a serving gateway (SGW) corresponds to the user plane network element). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a CUPS session is not to be established as taught by Nie, in the combined system of Kedalagudde and Zhu, so that it would provide to improve traffic management (Nie: see ¶ [0194]).

Regarding claim 10, the combined system of Kedalagudde, Zhu and Nie discloses wherein performing the user plane functions by the control plane node in place of the CUPS session comprises establishing a connection with a packet data network (PDN) for the first device (Nie: see ¶ [0114], a connection procedure of a packet data network (PDN)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Nie. 

Regarding claim 18, Kedalagudde discloses a method comprising:
receiving, by a control plane node of a networked system, a session request for a first device (see FIG. 8; see ¶ [0063] [0081], SGW-C receives a Create Session Request for UE attachment process).
Kedalagudde does not explicitly disclose a CUPS session is not to be established.
However, Nie discloses determining, by the control plane node, that a control and user plane separation (CUPS) session is not to be established based on the session request and the one CUPS enablement criteria (see ¶ [0114], functions of the control plane and the user plane may be implemented in a same network element/integrated in the PGW network element); and
based on determining that a CUPS session is not to be established, performing user plane functions by processing the session request for the first device by control plane node (see ¶ [0114], functions of the control plane and the user plane may be implemented in a same network element/integrated in the PGW network element or a mobility management entity (MME) corresponds to the control plane network element and a serving gateway (SGW) corresponds to the user plane network element). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a CUPS session is not to be established as taught by Nie, in the combined system of Kedalagudde and Zhu, so that it would provide to improve traffic management (Nie: see ¶ [0194]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Nie further in view of Zhu. 

Regarding claim 19, the combined system of Kedalagudde and Nie discloses further comprising:
receiving, by the control plane node, an additional request for the first device (Kedalagudde: see FIG. 9; see ¶ [0087], SGW-C receives a Create Session Request for UE attachment process);
determining, by the control plane node, that a CUPS session is to be established based on the session request and one CUPS enablement criteria (see FIG. 8; see ¶ [0063], UE attachment process in which user plane and control plane functions of the SGW and/or the PGW are separated).
Although Kedalagudde discloses the SGW-C may then send a message to the SGW-U (see ¶ [0081]), but does not explicitly disclose selecting a user plane node.
However, Zhu discloses based on determining that a CUPS session is to be established (see Page 2, lines 54-55, the SGW-U/user plane and SGW-C/control plane are separated), selecting a user plane node from a plurality of user plane nodes of the network system (see Page 11, lines 418, the SGW-C/control plane selects a suitable SGW-U for the user from the list of SGW-Us); and
establishing a user plane session by assigning user plane functionality to the user plane node to process the session request for the first device (see Page 11, lines 426-428, SGW-C sends a user plane tunnel resource allocation request message to allocate GTP-U tunnel information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide selecting a user plane node as taught by Zhu, in the combined system of Kedalagudde and Nie, so that it would provide to improve the management of the control plane and forwarding plane of the serving gateway (Zhu: see Page 5, lines 165-166).

Regarding claim 20, the combined system of Kedalagudde, Nie and Zhu discloses wherein:
the control plane node comprises a control plane serving gateway (SGW-C) (Kedalagudde: see FIG. 1; see ¶ [0029], SGW-C and Zhu: Page 2, line 54, SGW-C); and
the user plane node comprises a user plane serving gateway (SGW-U) (Kedalagudde: see FIG. 1; see ¶ [0031], SGW-U and Zhu: Page 2, line 53, SGW-U).

Regarding claim 21, the combined system of Kedalagudde, Nie and Zhu discloses wherein the one CUPS enablement criteria comprise load information of user plane nodes in the networked system (Zhu: Page 3, line 86-87, the service type and the weight value of the capacity information of the SGW-U).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462